Citation Nr: 0313840	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a back condition, a 
right foot condition, and a right ankle condition.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for a somatization 
disorder, as secondary to service-connected residuals of a 
fracture of the right middle finger.

4.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD). 

5.  Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the right middle finger. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision which granted 
service connection and a 30 percent rating for PTSD (the 
veteran appeals for a higher rating); found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a back condition, a foot condition, 
and a right ankle condition; denied service connection for a 
right leg condition; denied service connection for a 
somatization disorder, claimed as secondary to the service-
connected residuals of a fracture of the right middle finger; 
denied a rating in excess of 10 percent for residuals of a 
fracture of the right middle finger; and denied a TDIU 
rating.  In April 2002 the veteran testified at a Board 
hearing at the RO.

By August 2002 decision, the Board issued a decision denying 
the veteran's claims that new and material evidence had been 
submitted to reopen claims for service connection for a back 
condition, a right foot condition, and a right ankle 
condition; for service connection for a right leg condition; 
for service connection for a somatization disorder, as 
secondary to service-connected residuals of a fracture of the 
right middle finger; and for a rating higher than 30 percent 
for PTSD.  In August 2002 the Board attempted to conduct 
additional development of evidence on the issues of 
entitlement to an increased rating for residuals of a 
fracture of the right middle finger, and entitlement to a 
TDIU rating.  

The veteran appealed the Board's August 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2003, the attorney for the veteran (at the Court 
level only) and the attorney for the VA Secretary filed a 
joint motion with the Court, asking that the Board's decision 
be vacated and the case remanded; by a February 2003 order, 
the Court granted the joint motion.  


REMAND

According to the February 2003 joint motion to the Court, the 
stated need to vacate and remand the Board decision was to 
assure compliance with the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), particularly the 
provisions of 38 U.S.C.A. § 5103(a).  The Board has 
difficulty ascertaining the purported notice deficiencies, 
given the many notice documents on file, and given the 
repeated statements by the veteran to the VA that there is no 
more evidence to develop in his case and that he wants his 
appeal handled expeditiously.  Nonetheless, the Board must 
abide by the Court order and will return this case to the RO 
to assure compliance with VCAA notice requirements.  

Accordingly, the Board remands the case to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all of the notice and 
duty to assist provisions of the law have 
been satisfied with respect to the issues 
on appeal.  See 38 U.S.C.A. §§ 5103, 
5103A ; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  In 
particular, the RO should send a letter 
to the veteran advising him of the notice 
and duty to assist provisions of the law.  
The RO's attention is specifically 
directed to Quartuccio, supra, pertaining 
to 38 U.S.C.A. § 5103(a) which requires 
that the VA identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.

2.  Thereafter, the RO should review the 
issues on appeal.   If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


